Title: Enclosure: Thomas Jefferson’s Account with Joseph Darmsdatt, [ca. 13 May 1820]
From: Jefferson, Thomas
To: Darmsdatt, Joseph


						
							
								
									ca. 13 May 1820
								
							
						
						
							
								Debets
								
								
							
							
								1814. 
								July 5. for fish.
								
								46.
								
							
							
								
								Aug. 22.
								 
								54.56
								
								
								 
								D
							
							
								15. 
								June 23.
								
								
									41.38
								
								 141.94
								
									1815
										1815 May 17. paid by mr Gibson
								
								 
								140.
							
							
								
								June 29.
								
								50.
								
							
							
								16. 
								June 19.
								
								42.88
								
							
							
								
								July 2.
								
								53.07
								
							
							
								17. 
								May 12.
								
								
									83.77
								
								 229.72
								
									1817. May 14. paid by do
								
								
								233.66
							
							
								      Articles not noted in mr Call’s statement.
							
							
								18. 
								June 19. fish supplied
								 
								88.85
								
								
								
								
							
							
								19. 
								May 25. do supposed
								
								
									76.36
								
								 165.21.
								
									1819. June 1st paid by do
								
								
								165.21
							
						
					